Name: Regulation No 70/66/EEC of the Council of 14 June 1966 on the organization of a basic survey in the context of a programme of surveys on the structure of farms
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31966R0070RÃ ¨glement n ° 70/66/CEE du Conseil, du 14 juin 1966, portant organisation d' une enquÃ ªte de base dans le cadre d' un programme d' enquÃ ªtes sur la structure des exploitations agricoles Journal officiel n ° 112 du 24/06/1966 p. 2065 - 2080 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 1 p. 0207 ++++( 1 ) JO NO 20 DU 6.2.1965, P . 297/65 . ( 2 ) JO NO 34 DU 27.2.1964, P . 586/64 . ( 3 ) JO NO 34 DU 27.2.1964, P . 599/64 . ( 4 ) JO NO 136 DU 17.12.1962, P . 2892/62 . REGLEMENT NO 70/66/CEE DU CONSEIL DU 14 JUIN 1966 PORTANT ORGANISATION D'UNE ENQUETE DE BASE DANS LE CADRE D'UN PROGRAMME D'ENQUETES SUR LA STRUCTURE DES EXPLOITATIONS AGRICOLES LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE, VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET NOTAMMENT SES ARTICLE 40, 43 ET 199 A 209, VU LA PROPOSITION DE LA COMMISSION, VU L'AVIS DE L'ASSEMBLEE ( 1 ), CONSIDERANT QUE, POUR LE DEVELOPPEMENT FUTUR DE LA POLITIQUE AGRICOLE COMMUNE, LA COMMUNAUTE A BESOIN, DANS LES MEILLEURS DELAIS, D'INFORMATIONS OBJECTIVES ET COMPARABLES SUR LA SITUATION STRUCTURELLE DES EXPLOITATIONS AGRICOLES DANS L'ENSEMBLE DE LA COMMUNAUTE ; CONSIDERANT QUE DE TELLES INFORMATIONS FONT ACTUELLEMENT DEFAUT ; QU'UN PROGRAMME D'ENQUETES EXECUTEES SIMULTANEMENT DANS TOUS LES ETATS MEMBRES ET FONDEES SUR DES METHODES ET DES DEFINITIONS UNIFORMES DOIT DONC ETRE ENTREPRIS PAR LA COMMUNAUTE ; CONSIDERANT QU'UN TEL PROGRAMME DOIT COMPORTER DEUX ETAPES DISTINCTES, A SAVOIR : - EN PREMIER LIEU UNE ENQUETE DE BASE DESTINEE A FOURNIR DES RENSEIGNEMENTS ESSENTIELS QUI PERMETTENT A LA FOIS DE CARACTERISER, DANS SES GRANDES LIGNES, LA STRUCTURE DES EXPLOITATIONS AGRICOLES ET D'ORIENTER LA REALISATION DE LA SECONDE ETAPE ; - EN SECOND LIEU UNE SERIE D'ENQUETES SPECIFIQUES, LIMITEES A DES ASPECTS BIEN DETERMINES ET DESTINEES A FOURNIR DES INFORMATIONS DETAILLEES EN VUE D'UNE ANALYSE APPROFONDIE DE CERTAINS ELEMENTS STRUCTURELS ; CONSIDERANT QUE L'ENQUETE DE BASE ENVISAGEE REPOND A DES BESOINS COMMUNAUTAIRES ET QU'EN CONSEQUENCE LES FRAIS CORRESPONDANTS DOIVENT ETRE PRIS EN CHARGE PAR LA COMMUNAUTE ; QUE, TOUTEFOIS, LE MODE DE FINANCEMENT RETENU CONSTITUE UN CAS EXCEPTIONNEL QUI NE POURRA EN AUCUNE FACON ETRE INVOQUE COMME PRECEDENT ; CONSIDERANT QUE LES SERVICES STATISTIQUES DES ETATS MEMBRES SONT EN MESURE D'EXECUTER L'ENSEMBLE DE L'ENQUETE DE BASE AU NIVEAU NATIONAL ; CONSIDERANT QUE, POUR GARANTIR UN DEPOUILLEMENT ET UNE EXPLOITATION UNIFORME DES RESULTATS OBTENUS ET POUR SATISFAIRE AUX BESOINS D'INFORMATION DANS CE DOMAINE, IL EST NECESSAIRE QUE TOUTES LES DONNEES RECUEILLIES AU COURS DE L'ENQUETE DE BASE SOIENT REGROUPEES ET EXPLOITEES EN UN POINT CENTRAL ; CONSIDERANT QU'UN ETAT MEMBRE PEUT AVOIR UN INTERET PARTICULIER A DISPOSER DES RESULTATS CONCERNANT LA SITUATION SUR SON TERRITOIRE ET QU'EN CONSEQUENCE IL Y A LIEU DE PREVOIR LA POSSIBILITE D'UN DEPOUILLEMENT ET DE PUBLICATIONS AU NIVEAU NATIONAL ; CONSIDERANT QUE, POUR TENIR COMPTE DU DEVELOPPEMENT ACTUEL DE CERTAINES FORMES DE PRODUCTION, LE CHAMP D'OBSERVATION DE L'ENQUETE DE BASE DOIT COMPRENDRE LES EXPLOITATIONS DOTEES D'UNE SUPERFICIE D'AU MOINS UN HECTARE AINSI QUE LES AUTRES EXPLOITATIONS DONT LA PRODUCTION ANNUELLEMENT COMMERCIALISEE ATTEINT UN CERTAIN SEUIL ; CONSIDERANT QUE LES AGRICULTEURS SOUMIS A L'ENQUETE DOIVENT ETRE ASSURES QUE LES RENSEIGNEMENTS INDIVIDUELS LES CONCERNANT BENEFICIERONT DU SECRET ; CONSIDERANT QUE, POUR FACILITER LA MISE EN OEUVRE DES DISPOSITIONS ENVISAGEES, IL CONVIENT DE PREVOIR UNE COOPERATION ETROITE ENTRE LES ETATS MEMBRES ET LA COMMISSION, CETTE COOPERATION ETANT REALISEE AU SEIN DU COMITE PERMANENT DES STRUCTURES AGRICOLES, A ARRETE LE PRESENT REGLEMENT : CHAPITRE PREMIER ORGANISATION DU PROGRAMME D'ENQUETES ARTICLE PREMIER 1 . EN VUE D'OBTENIR AU NIVEAU DE LA COMMUNAUTE, POUR LES BESOINS DE LA POLITIQUE AGRICOLE COMMUNE, DES DONNEES SUR LA STRUCTURE DES EXPLOITATIONS AGRICOLES DANS LA COMMUNAUTE QUI SOIENT RECUEILLIES SUR L'ENSEMBLE DU TERRITOIRE DES ETATS MEMBRES SELON UN CALENDRIER, DES CONCEPTS, DES METHODES ET DES DEFINITIONS UNIFORMES, IL EST ETABLI UN PROGRAMME D'ENQUETES COMMUNAUTAIRES, CI - APRES DENOMMEE "LE PROGRAMME ". 2 . LE PROGRAMME EST EXECUTE PAR LA COMMISSION ET LES ETATS MEMBRES AU COURS DES ANNEES 1966 A 1970 . 3 . LE PROGRAMME COMPORTE UNE ENQUETE DE BASE AINSI QUE DES ENQUETES SPECIFIQUES . 4 . L'ENQUETE DE BASE A POUR BUT DE RECUEILLIR DES DONNEES COMPARABLES SUR LA STRUCTURE DES EXPLOITATIONS AGRICOLES DANS LA COMMUNAUTE ET DE PROCURER UNE BASE POUR L'EXECUTION DES ENQUETES SPECIFIQUES VISEES AU CHAPITRE III . L'ENQUETE DE BASE DOIT PERMETTRE, AU NIVEAU DES CIRCONSCRIPTIONS ENUMEREES A L'ANNEXE II, - DE DETERMINER LES CARACTERISTIQUES STRUCTURELLES D'EXPLOITATIONS AGRICOLES REGROUPEES D'APRES DES CRITERES PORTANT NOTAMMENT SUR L'ORIENTATION ECONOMIQUE, SUR L'ORGANISATION TECHNIQUE ET SUR LA DIMENSION DE L'EXPLOITATION, - DE RECENSER LES ELEMENTS QUI CONDITIONNENT ET CARACTERISENT LE PROCESSUS DE PRODUCTION DES EXPLOITATIONS AGRICOLES . 5 . LES ENQUETES SPECIFIQUES ONT POUR BUT DE FOURNIR, EN COMPLEMENT DES DONNEES OBTENUES AU MOYEN DE L'ENQUETE DE BASE , DES RENSEIGNEMENTS DETAILLES SUR CERTAINS ASPECTS STRUCTURELS QUI SONT DETERMINANTS POUR LA MISE EN OEUVRE ET LE DEVELOPPEMENT DE LA POLITIQUE AGRICOLE COMMUNE . ARTICLE 2 POUR L'APPLICATION DU PRESENT REGLEMENT, ON ENTEND PAR : A ) EXPLOITATION AGRICOLE : UNE UNITE TECHNICO-ECONOMIQUE LOCALEMENT DELIMITEE, SOUMISE A UNE GESTION UNIQUE ET PRODUISANT DES PRODUITS ENUMERES A L'ANNEXE I ; B ) CHEF D'EXPLOITATION : LA PERSONNE PHYSIQUE QUI ASSURE LA GESTION COURANTE ET QUOTIDIENNE DE L'EXPLOITATION AGRICOLE ; C ) PRODUITS AGRICOLES : LES PRODUITS ENUMERES A L'ANNEXE I ; D ) CIRCONSCRIPTIONS : LE TERRITOIRE D'UN ETAT MEMBRE OU LES PARTIES DU TERRITOIRE D'UN ETAT MEMBRE ENUMERES A L'ANNEXE II ; E ) SUPERFICIE AGRICOLE UTILISEE : L'ENSEMBLE DE LA SUPERFICIE DES TERRES ARABLES, DES PRAIRIES ET PATURAGES PERMANENTS, DES TERRES CONSACREES A DES CULTURES PERMANENTES ET DES JARDINS FAMILIAUX . CHAPITRE II ENQUETE DE BASE ARTICLE 3 LE CHAMP D'OBSERVATION DE L'ENQUETE DE BASE COMPREND : A ) LES EXPLOITATIONS AGRICOLES DONT LA SUPERFICIE AGRICOLE UTILISEE EST EGALE OU SUPERIEURE A UN HECTARE ; B ) LES EXPLOITATIONS AGRICOLES DONT LA SUPERFICIE AGRICOLE UTILISEE EST INFERIEURE A UN HECTARE, Y COMPRIS LES EXPLOITATIONS AGRICOLES SANS SUPERFICIE AGRICOLE UTILISEE, DONT LA PRODUCTION DE PRODUITS AGRICOLES COMMERCIALISEE ANNUELLEMENT ATTEINT NORMALEMENT UNE VALEUR AU MOINS EGALE A 250 UNITES DE COMPTE . POUR CONSTATER SI UNE EXPLOITATION REPOND A CES CONDITIONS, ON SE REFERE SOIT DIRECTEMENT A LA VALEUR DE LA PRODUCTION COMMERCIALISEE, SOIT INDIRECTEMENT A CETTE VALEUR PAR L'INTERMEDIAIRE D'UNITES PHYSIQUES DE PRODUCTION, CES DERNIERES ETANT DEFINIES EN TENANT COMPTE DE LA SITUATION PARTICULIERE DANS CHAQUE ETAT MEMBRE . ARTICLE 4 1 . LES RESULTATS DE L'ENQUETE DE BASE, DANS LEUR ENSEMBLE, DOIVENT ETRE REPRESENTATIFS AU NIVEAU DE CHACUNE DES CIRCONSCRIPTIONS MENTIONNEES A L'ANNEXE II ET PRESENTER POUR CES CIRCONSCRIPTIONS UN DEGRE D'EXACTITUDE COMPARABLE . 2 . L'ENQUETE DE BASE PORTE SUR UN NOMBRE D'EXPLOITATIONS AGRICOLES, QUI SE SITUE POUR CHACUN DES ETATS MEMBRES, DANS LES LIMITES SUIVANTES : ALLEMAGNE 270.000 - 330.000 FRANCE 320.000 - 400.000 ITALIE 400.000 - 500.000 PAYS-BAS 45.000 - 55.000 BELGIQUE 40.000 - 50.000 LUXEMBOURG 1.600 - 2.000 3 . LE CHOIX DES EXPLOITATIONS AGRICOLES A RECENSER EST DETERMINE CONFORMEMENT AUX TECHNIQUES DU CHOIX AU HASARD . LES TAUX DE SONDAGE POUR CHAQUE CIRCONSCRIPTION ET STRATE SONT DETERMINES SELON LA TAILLE ET L'HETEROGENEITE DE CELLES-CI . ARTICLE 5 1 . UN QUESTIONNAIRE EST REMPLI POUR CHAQUE EXPLOITATION RECENSEE . 2 . LE QUESTIONNAIRE EMPLOYE DANS CHAQUE ETAT MEMBRE PEUT S'ECARTER DU QUESTIONNAIRE CADRE FIGURANT A L'ANNEXE III EN CE QUI CONCERNE : A ) L'ORDRE DES QUESTIONS ET LES CODES ; B ) LES QUESTIONS RELATIVES A DES SITUATIONS DE FAIT QUI N'EXISTENT PAS DANS L'ETAT MEMBRE CONSIDERE ; C ) LES QUESTIONS COMPLEMENTAIRES RESULTANT DES CONDITIONS PARTICULIERES DANS CERTAINS ETATS MEMBRES ; D ) LES ADAPTATIONS LINGUISTIQUES NECESSAIRES ET LES EXPLICATIONS VISANT A L'OBTENTION DE REPONSES PLUS EXACTES AUX QUESTIONS . ARTICLE 6 1 . LA PERSONNE QUI ASSUME LA RESPONSABILITE JURIDIQUE ET ECONOMIQUE DE L'EXPLOITATION RECENSEE OU EN SES LIEU ET PLACE SON REPRESENTANT LOCAL, NOTAMMENT LE CHEF D'EXPLOITATION, EST TENUE DE FOURNIR D'UNE MANIERE VERIDIQUE ET COMPLETE LES RENSEIGNEMENTS DEMANDES DANS LE QUESTIONNAIRE . 2 . LE QUESTIONNAIRE CORRESPONDANT A CHAQUE EXPLOITATION RECENSEE EST REMPLI SUR LES LIEUX PAR UN ENQUETEUR, EN PRESENCE DE LA PERSONNE INTERROGEE . ARTICLE 7 1 . LA PERIODE DURANT LAQUELLE EST EFFECTUEE L'ENQUETE DE BASE DANS LES EXPLOITATIONS AGRICOLES DEBUTE LE 1ER NOVEMBRE 1966 ET SE TERMINE LE 31 MARS 1967 . LA DUREE D'EXECUTION DE CETTE ENQUETE DANS UN ETAT MEMBRE NE PEUT EXCEDER 90 JOURS CONSECUTIFS . 2 . LES DATES OU LA PERIODE AUXQUELLES SE REFERENT LES DONNEES A RECUEILLIR DANS L'ENQUETE DE BASE SONT MENTIONNEES DANS LE QUESTIONNAIRE FIGURANT A L'ANNEXE III . ARTICLE 8 1 . LES ETATS MEMBRES PRENNENT TOUTES MESURES APPROPRIEES POUR LA REALISATION DE L'ENQUETE DE BASE SUR LEUR TERRITOIRE ET NOTAMMENT : A ) ELABORENT UN PROJET DE PLAN DE SONDAGE ; B ) DESIGNENT LES ENQUETEURS, LES INSTRUISENT ET LES SURVEILLENT ; C ) VERIFIENT SI LES QUESTIONNAIRES SONT COMPLETEMENT REMPLIS ET SI LES REPONSES SONT VRAISEMBLABLES ; ILS FONT, S'IL Y A LIEU, COMPLETER LES QUESTIONNAIRES ET RECTIFIER LES DONNEES INEXACTES ; D ) ARRETENT LES DEFINITIONS ET INSTRUCTIONS CORRESPONDANT AUX QUESTIONS COMPLEMENTAIRES QUI, CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 5 PARAGRAPHE 2, SONT INSEREES DANS LE QUESTIONNAIRE EMPLOYE ; E ) TRANSCRIVENT LES DONNEES CONTENUES DANS LE QUESTIONNAIRE SUR BANDES MAGNETIQUES OU CARTES PERFOREES, EXPLOITATION PAR EXPLOITATION, SELON UN SCHEMA UNIFORME POUR LES ETATS MEMBRES ; F ) VERIFIENT LES DONNEES AINSI TRANSCRITES, EN CONTROLENT LA VRAISEMBLANCE ET LES RECTIFIENT LE CAS ECHEANT ; G ) ARRETENT TOUTES DISPOSITIONS UTILES AFIN DE SANCTIONNER LES INFRACTIONS AUX DISPOSITIONS DE L'ARTICLE 6 PARAGRAPHE 1 . 2 . LES ETATS MEMBRES INFORMENT LA COMMISSION DES DISPOSITIONS PRISES POUR L'EXECUTION DES TACHES MENTIONNEES AU PARAGRAPHE 1 . ARTICLE 9 1 . CHAQUE ETAT MEMBRE, COMPTE TENU DE SA SITUATION PROPRE, PEUT : A ) ADAPTER AUX EXIGENCES NATIONALES LES INSTRUCTIONS CADRES ELABOREES AU NIVEAU COMMUNAUTAIRE ; B ) PROCEDER AUX ADAPTATIONS AU QUESTIONNAIRE PREVUES A L'ARTICLE 5 PARAGRAPHE 2 ; C ) DEFINIR LES UNITES DE PRODUCTION CORRESPONDANT AU SEUIL DE 250 UNITES DE COMPTE MENTIONNE A L'ARTICLE 3 ; D ) FIXER LA DATE OU LA PERIODE A LAQUELLE SE REFERENT LES DONNEES A RECUEILLIR DANS LE CADRE DE L'ENQUETE DE BASE EN CE QUI CONCERNE LE CHEPTEL VIF ; E ) DETERMINER LA PERSONNE QUI DOIT ETRE CONSIDEREE COMME ASSUMANT, AU SENS DE L'ARTICLE 6 PARAGRAPHE 1, LA RESPONSABILITE JURIDIQUE ET ECONOMIQUE DE L'EXPLOITATION RECENSEE ; F ) DEPOUILLER LES DONNEES ET PUBLIER LES RESULTATS DE L'ENQUETE RELATIFS A SON TERRITOIRE . 2 . LES ETATS MEMBRES NOTIFIENT EN TEMPS UTILE A LA COMMISSION LES MESURES VISEES AU PARAGRAPHE 1 QU'ILS ENVISAGENT DE PRENDRE . 3 . AU CAS OU LA COMMISSION AURAIT A FAIRE VALOIR DES OBJECTIONS A L'EGARD DES MESURES ENVISAGEES PAR UN ETAT MEMBRE ET VISEES AU PARAGRAPHE 1 SOUS A ), B ) ET C ), ELLE EN INFORME CET ETAT MEMBRE DANS LES DEUX SEMAINES A COMPTER DE LA NOTIFICATION, EN INDIQUANT SES MOTIFS AINSI QUE SES PROPOSITIONS DE MODIFICATION . SI L'ETAT MEMBRE INTERESSE ESTIME NE PAS POUVOIR TENIR COMPTE DE CES PROPOSITIONS DE MODIFICATION, LES MESURES NECESSAIRES SONT ARRETEES SELON LA PROCEDURE PREVUE A L'ARTICLE 18 . ARTICLE 10 LES ETATS MEMBRES TRANSMETTENT, SITOT ETABLIES, A L'OFFICE STATISTIQUE DES COMMUNAUTES EUROPEENNES LES BANDES MAGNETIQUES OU LES CARTES PERFOREES . LA TRANSMISSION DEVRA ETRE EFFECTUEE AU PLUS TARD LE 31 DECEMBRE 1967 PAR CEUX DES ETATS MEMBRES AYANT MOINS DE 12 CIRCONSCRIPTIONS ET LE 31 MARS 1968 PAR CEUX DES ETATS MEMBRES AYANT PLUS DE 12 CIRCONSCRIPTIONS . ARTICLE 11 LA COMMISSION ASSURE, EN COLLABORATION AVEC LES ETATS MEMBRES, A ) L'ELABORATION DES DEFINITIONS ET INSTRUCTIONS CADRES SE RAPPORTANT AU QUESTIONNAIRE CADRE FIGURANT A L'ANNEXE III ; B ) L'ELABORATION DE PROGRAMMES COMMUNAUTAIRES DE TABLEAUX DEFINIS, REPONDANT AUX OBJECTIFS MENTIONNES A L'ARTICLE PREMIER PARAGRAPHE 4 ; C ) LE DEPOUILLEMENT COMMUNAUTAIRE PAR L'OFFICE STATISTIQUE DES COMMUNAUTES EUROPEENNES DES DONNEES CONTENUES SUR LES BANDES MAGNETIQUES OU CARTES PERFOREES ; D ) LA TRANSMISSION AUX ETATS MEMBRES DES RESULTATS DE L'ENQUETE ( SUR TABLEAUX MECANOGRAPHIQUES ) AU FUR ET A MESURE DE LEUR DISPONIBILITE ; E ) LA PUBLICATION DES RESULTATS DE L'ENQUETE . ARTICLE 12 SONT ARRETES SELON LA PROCEDURE PREVUE A L'ARTICLE 18 : A ) LES MODALITES SUIVANT LESQUELLES LE PROJET DE PLAN DE SONDAGE DOIT ETRE ELABORE PAR CHAQUE ETAT MEMBRE ET TRANSMIS A LA COMMISSION ; B ) LE PLAN DE SONDAGE POUR CHAQUE ETAT MEMBRE ; C ) LES MODALITES D'APPLICATION CONCERNANT LA PUBLICATION DES RESULTATS DE L'ENQUETE ; D ) LE SCHEMA UNIFORME ET LES MODALITES D'APPLICATION CONCERNANT LA TRANSCRIPTION SUR BANDES MAGNETIQUES OU CARTES PERFOREES DES DONNEES CONTENUES DANS LE QUESTIONNAIRE . ARTICLE 13 PAR DEROGATION AUX DISPOSITIONS DU REGLEMENT NO 17/64/CEE DU CONSEIL RELATIF AUX CONDITIONS DE CONCOURS DU FONDS EUROPEEN D'ORIENTATION ET DE GARANTIE AGRICOLE ( 2 ), LES DEPENSES SUPPORTEES PAR LES ETATS MEMBRES POUR L'ENQUETE DE BASE SONT PRISES EN CHARGE PAR LES BUDGETS 1967 ET 1968 DE LA COMMUNAUTE, SECTION COMMISSION, CHAPITRE FONDS EUROPEEN D'ORIENTATION ET DE GARANTIE AGRICOLE, SECTION ORIENTATION, SELON UN TAUX FORFAITAIRE DE 6 UNITES DE COMPTE PAR QUESTIONNAIRE DUMENT REMPLI ET TRANSCRIT SUR BANDE MAGNETIQUE OU CARTE PERFOREE TRANSMISE A L'OFFICE STATISTIQUE DES COMMUNAUTES EUROPEENNES . LES DISPOSITIONS DU REGLEMENT FINANCIER CONCERNANT LE FONDS EUROPEEN D'ORIENTATION ET DE GARANTIE AGRICOLE ( 3 ) SONT APPLICABLES AUX DEPENSES EFFECTUEES AU TITRE DU PRESENT ARTICLE . CHAPITRE III ENQUETES SPECIFIQUES ARTICLE 14 LE CONSEIL, SUR PROPOSITION DE LA COMMISSION, ARRETE A LA MAJORITE QUALIFIEE LES DISPOSITIONS NECESSAIRES A LA REALISATION DES ENQUETES SPECIFIQUES VISEES A L'ARTICLE PREMIER PARAGRAPHE 5 . ARTICLE 15 LES ENQUETES SPECIFIQUES PORTENT SUR LES ASPECTS STRUCTURELS VISES A L'ARTICLE PREMIER PARAGRAPHE 5 ET NOTAMMENT SUR LES SUIVANTS : - MAIN-D'OEUVRE AGRICOLE, - FINANCEMENT DE L'AGRICULTURE ET CREDIT AGRICOLE, - STRUCTURE FONCIERE, - LIAISONS CONTRACTUELLES DES EXPLOITATIONS AGRICOLES ET COOPERATION, - MECANISATION DE L'AGRICULTURE, - STRUCTURE ET CONDITIONS DE LA PRODUCTION VEGETALE, - STRUCTURE ET CONDITIONS DE LA PRODUCTION ANIMALE . CHAPITRE IV DISPOSITIONS GENERALES ARTICLE 16 1 . LES RENSEIGNEMENTS INDIVIDUELS RECUEILLIS DANS LE CADRE DE L'ENQUETE DE BASE ET DES ENQUETES SPECIFIQUES NE PEUVENT ETRE UTILISES QUE DANS UN BUT STATISTIQUE . SEULES PEUVENT EN CONNAITRE LES PERSONNES QUI, DANS L'ETAT MEMBRE DANS LEQUEL EST EFFECTUE L'ENQUETE OU AUPRES DE L'OFFICE STATISTIQUE DES COMMUNAUTES EUROPEENNES, SONT CHARGEES DE L'APPLICATION DU REGLEMENT . LES RENSEIGNEMENTS INDIVIDUELS NE PEUVENT ETRE COMMUNIQUES A L'OFFICE STATISTIQUE DES COMMUNAUTES EUROPEENNES QUE SOUS UNE FORME TELLE QUE LES EXPLOITATIONS NE SOIENT PAS IDENTIFIABLES . LES ETATS MEMBRES PEUVENT, DANS DES CAS EXCEPTIONNELS ET CONFORMEMENT A LEURS PROCEDURES ET A LEURS CONDITIONS INTERNES, AUTORISER LA COMMUNICATION DE RENSEIGNEMENTS INDIVIDUELS RECUEILLIS SUR LEUR TERRITOIRE DANS DES BUTS SCIENTIFIQUES OU ADMINISTRATIFS, LORSQUE L'OBSERVATION DU SECRET EST ASSUREE ET A CONDITION QUE LES PERSONNES TENUES DE FOURNIR LES RENSEIGNEMENTS NE SOIENT PAS NOMMEMENT DESIGNEES . 2 . LES ETATS MEMBRES PRENNENT TOUTES MESURES APPROPRIEES AFIN DE SANCTIONNER LES INFRACTIONS AUX DISPOSITIONS DU PARAGRAPHE 1 . ARTICLE 17 LES ETATS MEMBRES SONT TENUS DE FOURNIR A LA COMMISSION TOUS LES RENSEIGNEMENTS QUE CELLE-CI POURRAIT LEUR DEMANDER QUANT A L'ACCOMPLISSEMENT DES TACHES QUI LEUR SONT IMPARTIES DANS LE CADRE DU PRESENT REGLEMENT . CES DEMANDES DE RENSEIGNEMENTS AINSI QUE LES REPONSES CORRESPONDANTES SONT ADRESSEES PAR ECRIT . ARTICLE 18 1 . DANS LES CAS OU IL EST FAIT REFERENCE A LA PROCEDURE DEFINIE AU PRESENT ARTICLE, LE COMITE PERMANENT DES STRUCTURES AGRICOLES, INSTITUE PAR L'ARTICLE PREMIER DE LA DECISION DU CONSEIL DU 4 DECEMBRE 1962 CONCERNANT LA COORDINATION DES POLITIQUES DE STRUCTURE AGRICOLE ( 4 ), CI-APRES DENOMME LE "COMITE", EMET UN AVIS, LES VOIX DES ETATS MEMBRES ETANT AFFECTEES DE LA PONDERATION PREVUE A L'ARTICLE 148 PARAGRAPHE 2 PREMIER ALINEA DU TRAITE . LE PRESIDENT NE PREND PAS PART AU VOTE . 2 . DANS CES CAS, LE COMITE EST SAISI PAR SON PRESIDENT, SOIT A L'INITIATIVE DE CELUI-CI, SOIT A LA DEMANDE DU REPRESENTANT D'UN ETAT MEMBRE . 3 . LE REPRESENTANT DE LA COMMISSION SOUMET UN PROJET DES MESURES A PRENDRE . LE COMITE EMET SON AVIS SUR CES MESURES DANS UN DELAI QUE LE PRESIDENT PEUT FIXER EN FONCTION DE L'URGENCE DES QUESTIONS SOUMISES A EXAMEN . IL SE PRONONCE A LA MAJORITE DE DOUZE VOIX . 4 . LA COMMISSION ARRETE DES MESURES QUI SONT IMMEDIATEMENT APPLICABLES . TOUTEFOIS, SI ELLES NE SONT PAS CONFORMES A L'AVIS EMIS PAR LE COMITE, CES MESURES SONT AUSSITOT COMMUNIQUEES PAR LA COMMISSION AU CONSEIL ; DANS CE CAS, LA COMMISSION PEUT DIFFERER D'UN MOIS AU PLUS A COMPTER DE CETTE COMMUNICATION L'APPLICATION DES MESURES DECIDEES PAR ELLE . LE CONSEIL, STATUANT A LA MAJORITE QUALIFIEE PEUT PRENDRE UNE DECISION DIFFERENTE DANS LE DELAI D'UN MOIS . ARTICLE 19 1 . LE COMITE EST CONSULTE POUR LES OPERATIONS VISEES A L'ARTICLE 11 SOUS A ) ET SOUS B ). 2 . LE COMITE PEUT EXAMINER TOUTE AUTRE QUESTION AYANT TRAIT A L'APPLICATION DU PRESENT REGLEMENT, EVOQUEE PAR SON PRESIDENT, SOIT A L'INITIATIVE DE CELUI-CI, SOIT A LA DEMANDE DU REPRESENTANT D'UN ETAT MEMBRE . 3 . IL EST REGULIEREMENT INFORME DU DEROULEMENT DES ACTIVITES PREVUES DANS LE CADRE DU PRESENT REGLEMENT . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES, LE 14 JUIN 1966 . PAR LE CONSEIL LE PRESIDENT P . WERNER ANNEXE I LISTE DES PRODUITS AGRICOLES EN VUE DE LA DELIMITATION DU CHAMP DE L'ENQUETE SI LES PRODUITS AGRICOLES DE L'EXPLOITATION DESIGNES DANS CETTE LISTE FONT L'OBJET D'UNE TRANSFORMATION SUR L'EXPLOITATION AGRICOLE MEME, ON CONSIDERERA AUSSI LE PRODUIT DE TRANSFORMATION COMME "PRODUIT AGRICOLE ". A . PRODUITS VEGETAUX ( Y COMPRIS LES SEMENCES ET LES PLANTS CORRESPONDANTS .) CEREALES BLE ET EPEAUTRE SEIGLE ORGE AVOINE MAIS-GRAIN RIZ AUTRES CEREALES MELANGES DE CEREALES ( Y COMPRIS METEIL ) SARRASIN MILLET ( Y COMPRIS MILLET D'ITALIE ) SORGHO LEGUMES SECS POIS SECS POIS CHICHES POIS FOURRAGERS ET VESCES VELUES HARICOTS SECS FEVES, FEVEROLES LENTILLES VESCES LUPINS MELANGES DE LEGUMES SECS MELANGES DE CEREALES ET LEGUMES SECS PLANTES A RACINES ET TUBERCULES POMMES DE TERRE BETTERAVES SUCRIERES AUTRES PLANTES A RACINES ET TUBERCULES CAROTTES FOURRAGERES PATATES DOUCES NAVETS FOURRAGERS RUTABAGAS ( CHOUX NAVETS ) TOPINAMBOURS BETTERAVES FOURRAGERES CHOUX FOURRAGERS ET MOELLIERS PLANTES INDUSTRIELLES PLANTES OLEAGINEUSES HERBACEES RICIN COLZA NAVETTE TOURNESOL GRAINES DE LIN OLEAGINEUX SESAME ARACHIDES GRAINES DE CHANVRE GRAINES DE MOUTARDE SOJA PLANTES TEXTILES LIN A FIBRE ( FILASSE ) CHANVRE ( FIBRES ) COTON HOUBLON TABAC AUTRES PLANTES INDUSTRIELLES SORGHO DOUX SORGHO A BALAIS OEILLETTE CUMIN ALPISTE SAFRAN PLANTES MEDICINALES, PLANTES CONDIMENTAIRES AROMATIQUES ET A PARFUM CHICOREE A CAFE LEGUMES FRAIS, MELONS, FRAISES CHOUX COMESTIBLES CHOUX DE BRUXELLES CHOUX-FLEURS CHOUX-RAVES BROCOLI DE RAVE BETTERAVES POTAGERES BETTES CAROTTES COMESTIBLES PANAIS SALSIFIS, SCORSONERES CELERI, CELERI RAVE PERSIL FENOUIL POIREAUX AIL CIVETTE OIGNONS SALADES ( LAITUE, POMMEE ET ROMAINE ) MACHE CHICOREE FRISEE, SCAROLLE EPINARD ARROCHE POIS VERTS HARICOTS VERTS FEVES ASPERGES CHICOREE WITLOOF ( ENDIVE ) CHICOREE SAUVAGE ARTICHAUTS CARDON CONCOMBRES, CORNICHONS RHUBARBE TOMATES AUBERGINES POIVRONS PASTEQUES CITROUILLES COURGETTES RAIFORT SAUVAGE RAVE RADIS RADIS CRESSON ( CRESSON DE FONTAINE ) MELON FRAISES FLEURS ET PLANTES ORNEMENTALES FLEURS OIGNONS ET TUBERCULES A FLEURS PLANTES D'ORNEMENT PLANTES VIVACES DE PLEIN AIR FOURRAGES FOURRAGES VERTS ( Y COMPRIS POUR ENSILAGE ) FOIN CULTURES PERMANENTES FRUITS ( NON COMPRIS BAIES, AGRUMES, OLIVES, RAISINS ) POMMES POIRES COINGS NEFLES CERISES PRUNES, QUETSCHES, REINES-CLAUDES, MIRABELLES ABRICOTS PECHES FIGUES KAKI CAROUBE SORBES GRENADES NOIX NOISETTES AMANDES CHATAIGNES NOYAUX DE PIN PISTACHES FIGUES DE BARBARIE AGRUMES ORANGES MANDARINES CITRONS CEDRATS, CHINOTTE LIMETTES BERGAMOTTE OLIVES RAISINS BAIES GROSEILLES CASSIS FRAMBOISES GROSEILLES A MAQUEREAU MURES SAUVAGES MURES PLANTS DE PEPINIERES AUTRES CULTURES PERMANENTES OSIER ET JONC ROSEAU BAMBOU FEUILLES DE MURIER MANNE SUMAC B . ANIMAUX ET PRODUITS ANIMAUX ANIMAUX EQUIDES ( CHEVAUX, ANES, MULETS, BARDOTS ) BOVINS BUFFLES OVINS CAPRINS PORCS ET CROISEMENTS PORCINS POULES ET POULETS AUTRES VOLAILLES CANARDS DINDONS OIES PINTADES AUTRES ANIMAUX PIGEONS DOMESTIQUES LAPINS DOMESTIQUES ET ANGORA GIBIER D'ELEVAGE VERS A SOIE ABEILLES POUSSINS D'UN JOUR PRODUITS ANIMAUX LAIT DE VACHE LAIT DE BUFFLONNE LAIT DE CHEVRE LAIT DE BREBIS OEUFS ( DE CONSOMMATION ET A COUVER ) LAINE COCONS MIEL CIRE ANNEXE II LISTE DES CIRCONSCRIPTIONS VISEES A L'ARTICLE 2 SOUS D ) BELGIQUE LES UNITES ADMINISTRATIVES SUIVANTES CONSTITUENT CHACUNE UNE CIRCONSCRIPTION : 1 . ANTWERPEN 2 . BRABANT 3 . HAINAUT 4 . LIEGE 5 . LIMBURG 6 . LUXEMBOURG 7 . NAMUR 8 . OOST-VLAANDEREN 9 . WEST-VLAANDEREN ALLEMAGNE LES UNITES ADMINISTRATIVES SUIVANTES CONSTITUENT CHACUNE UNE CIRCONSCRIPTION : 1 . SCHLESWIG-HOLSTEIN 2 . HAMBURG 3 . BREMEN 4 . SAARLAND 5 . BERLIN 6 . HANNOVER ( REGIERUNGSBEZIRK ) 7 . HILDESHEIM ( REGIERUNGSBEZIRK ) 8 . LUENEBURG ( REGIERUNGSBEZIRK ) 9 . STADE ( REGIERUNGSBEZIRK ) 10 . OSNABRUECK ( REGIERUNGSBEZIRK ) 11 . AURICH ( REGIERUNGSBEZIRK ) 12 . BRAUNSCHWEIG ( VERWALTUNGSBEZIRK ) 13 . OLDENBURG ( VERWALTUNGSBEZIRK ) 14 . DUESSELDORF ( REGIERUNGSBEZIRK ) 15 . KOELN ( REGIERUNGSBEZIRK ) 16 . AACHEN ( REGIERUNGSBEZIRK ) 17 . MUENSTER ( REGIERUNGSBEZIRK ) 18 . DETMOLD ( REGIERUNGSBEZIRK ) 19 . ARNSBERG ( REGIERUNGSBEZIRK ) 20 . DARMSTADT ( REGIERUNGSBEZIRK ) 21 . KASSEL ( REGIERUNGSBEZIRK ) 22 . WIESBADEN ( REGIERUNGSBEZIRK ) 23 . KOBLENZ ( REGIERUNGSBEZIRK ) 24 . TRIER ( REGIERUNGSBEZIRK ) 25 . MONTABAUR ( REGIERUNGSBEZIRK ) 26 . RHEINHESSEN ( REGIERUNGSBEZIRK ) 27 . PFALZ ( REGIERUNGSBEZIRK ) 28 . NORDWUERTTEMBERG ( REGIERUNGSBEZIRK ) 29 . NORDBADEN ( REGIERUNGSBEZIRK ) 30 . SUEDBADEN ( REGIERUNGSBEZIRK ) 31 . SUEDWUERTTEMBERG-HOHENZOLLERN ( REGIERUNGSBEZ .) 32 . OBERBAYERN ( REGIERUNGSBEZIRK ) 33 . NIEDERBAYERN ( REGIERUNGSBEZIRK ) 34 . OBERPFALZ ( REGIERUNGSBEZIRK ) 35 . OBERFRANKEN ( REGIERUNGSBEZIRK ) 36 . MITTELFRANKEN ( REGIERUNGSBEZIRK ) 37 . UNTERFRANKEN ( REGIERUNGSBEZIRK ) 38 . SCHWABEN ( REGIERUNGSBEZIRK ) FRANCE LES UNITES ADMINISTRATIVES SUIVANTES CONSTITUENT CHACUNE UNE CIRCONSCRIPTION : 1 . NORD ( 59 ) 2 . PAS-DE-CALAIS ( 62 ) 3 . AISNE ( 02 ) 4 . OISE ( 60 ) 5 . SOMME ( 80 ) 6 . SEINE-ET-MARNE ( 77 ) 7 . SEINE ( 75 ) SEINE-SAINT-DENIS ( 93 ) HAUTS-DE-SEINE ( 92 ) VAL-DE-MARNE ( 94 ) VAL-D'OISE ( 95 ) YVELINES ( 78 ) ESSONNE ( 91 ) 8 . CHER ( 18 ) 9 . EURE-ET-LOIRE ( 28 ) 10 . INDRE ( 36 ) 11 . INDRE-ET-LOIRE ( 37 ) 12 . LOIR-ET-CHER ( 41 ) 13 . LOIRET ( 45 ) 14 . EURE ( 27 ) 15 . SEINE-MARITIME ( 76 ) 16 . CALVADOS ( 14 ) 17 . MANCHE ( 50 ) 18 . ORNE ( 61 ) 19 . COTES-DU-NORD ( 22 ) 20 . FINISTERE ( 29 ) 21 . ILLE-ET-VILAINE ( 35 ) 22 . MORBIHAN ( 56 ) 23 . LOIRE-ATLANTIQUE ( 44 ) 24 . MAINE-ET-LOIRE ( 49 ) 25 . MAYENNE ( 53 ) 26 . SARTHE ( 72 ) 27 . VENDEE ( 85 ) 28 . CHARENTE ( 16 ) 29 . CHARENTE-MARITIME ( 17 ) 30 . DEUX-SEVRES ( 79 ) 31 . VIENNE ( 86 ) 32 . CORREZE ( 19 ) 33 . CREUSE ( 23 ) 34 . HAUTE-VIENNE ( 87 ) 35 . DORDOGNE ( 24 ) 36 . GIRONDE ( 33 ) 37 . LANDES ( 40 ) 38 . LOT-ET-GARONNE ( 47 ) 39 . BASSES-PYRENEES ( 64 ) 40 . ARIEGE ( 09 ) 41 . AVEYRON ( 12 ) 42 . HAUTE-GARONNE ( 31 ) 43 . GERS ( 32 ) 44 . LOT ( 46 ) 45 . HAUTES-PYRENEES ( 65 ) 46 . TARN ( 81 ) 47 . TARN-ET-GARONNE ( 82 ) 48 . ARDENNES ( 08 ) 49 . AUBE ( 10 ) 50 . MARNE ( 51 ) 51 . HAUTE-MARNE ( 52 ) 52 . MEURTHE-ET-MOSELLE ( 54 ) 53 . MEUSE ( 55 ) 54 . MOSELLE ( 57 ) 55 . VOSGES ( 88 ) 56 . BAS-RHIN ( 67 ) 57 . HAUT-RHIN ( 68 ) 58 . DOUBS ( 25 ) 59 . JURA ( 39 ) 60 . HAUTE-SAONE ( 70 ) 61 . TERRITOIRE DE BELFORT ( 90 ) 62 . COTE-D'OR ( 21 ) 63 . NIEVRE ( 58 ) 64 . SAONE-ET-LOIRE ( 71 ) 65 . YONNE ( 89 ) 66 . ALLIER ( 03 ) 67 . CANTAL ( 15 ) 68 . HAUTE-LOIRE ( 43 ) 69 . PUY-DE-DOME ( 63 ) 70 . AIN ( 01 ) 71 . ARDECHE ( 07 ) 72 . DROME ( 26 ) 73 . ISERE ( 38 ) 74 . LOIRE ( 42 ) 75 . RHONE ( 69 ) 76 . SAVOIE ( 73 ) 77 . HAUTE-SAVOIE ( 74 ) 78 . AUDE ( 11 ) 79 . GARD ( 30 ) 80 . HERAULT ( 34 ) 81 . LOZERE ( 48 ) 82 . PYRENEES-ORIENTALES ( 66 ) 83 . BASSES-ALPES ( 04 ) 84 . HAUTES-ALPES ( 05 ) 85 . ALPES-MARITIMES ( 06 ) 86 . BOUCHES-DU-RHONE ( 13 ) 87 . CORSE ( 20 ) 88 . VAR ( 83 ) 89 . VAUCLUSE ( 84 ) ITALIE LES UNITES TERRITORIALES SUIVANTES CONSTITUENT CHACUNE UNE CIRCONSCRIPTION : 1 . PIEMONTE - MONTAGNA 2 . PIEMONTE - COLLINA 3 . PIEMONTE - PIANURA 4 . VALLE D'AOSTA - MONTAGNA 5 . LIGURIA - MONTAGNA 6 . LIGURIA - COLLINA 7 . LOMBARDIA - MONTAGNA 8 . LOMBARDIA - COLLINA 9 . LOMBARDIA - PIANURA 10 . TRENINO-ALTO ADIGE - MONTAGNA 11 . VENETO - MONTAGNA 12 . VENETO - COLLINA 13 . VENETO - PIANURA 14 . FRIULI-VENEZIA GIULIA - MONTAGNA 15 . FRIULI-VENEZIA GIULIA - COLLINA 16 . FRIULI-VENEZIA GIULIA - PIANURA 17 . EMILIA-ROMAGNA - MONTAGNA 18 . EMILIA-ROMAGNA - COLLINA 19 . EMILIA-ROMAGNA - PIANURA 20 . MARCHE - MONTAGNA 21 . MARCHE - COLLINA 22 . TOSCANA - MONTAGNA 23 . TOSCANA - COLLINA 24 . TOSCANA - PIANURA 25 . UMBRIA - MONTAGNA 26 . UMBRIA - COLLINA 27 . LAZIO - MONTAGNA 28 . LAZIO - COLLINA 29 . LAZIO - PIANURA 30 . CAMPANIA - MONTAGNA 31 . CAMPANIA - COLLINA 32 . CAMPANIA - PIANURA 33 . ABRUZZI - MONTAGNA 34 . ABRUZZI - COLLINA 35 . MOLISE - MONTAGNA 36 . MOLISE - COLLINA 37 . PUGLIA - MONTAGNA 38 . PUGLIA - COLLINA 39 . PUGLIA PIANURA 40 . BASILICATA - MONTAGNA 41 . BASILICATA - COLLINA 42 . BASILICATA - PIANURA 43 . CALABRIA - MONTAGNA 44 . CALABRIA - COLLINA 45 . CALABRIA - PIANURA 46 . SICILIA - MONTAGNA 47 . SICILIA - COLLINA 48 . SICILIA - PIANURA 49 . SARDEGNA - MONTAGNA 50 . SARDEGNA - COLLINA 51 . SARDEGNA - PIANURA LUXEMBOURG CONSTITUE UNE SEULE CIRCONSCRIPTION . PAYS-BAS LES UNITES ADMINISTRATIVES SUIVANTES CONSTITUENT CHACUNE UNE CIRCONSCRIPTION : 1 . GRONINGEN 2 . FRIESLAND 3 . DRENTE 4 . OVERIJSSEL 5 . GELDERLAND 6 . UTRECHT 7 . NOORD-HOLLAND 8 . ZUID-HOLLAND 9 . ZEELAND 10 . NOORD-BRABANT 11 . LIMBURG